Mr. Justice Denison
delivered the opinion of the court.
The Industrial Commission allowed compensation to Charles Walker. The district court reversed the commission, and the case is here on writ of error. The accident in question happened in December, 1916; the case therefore falls under the Act of 1915.
The claimant while engaged in his employment cut his lip on the edge of the flap of an envelope, and cancer developed. The slowness of the development prevented the notice required by section 62 of said act, but there was no intention to mislead, therefore the claim was not barred for failure to serve notice upon the commission within thirty days.
The last sentence of said section is as follows: * * * “If no such notice is given, and no payment of compensation has been made within one year from the date of the *54accident, the right to compensation therefor shall be wholly barred.”
No notice was given, and defendant in error claims that no compensation was paid within the year, but the employer within that time paid certain hospital, surgical, and medical expenses of the claimant, which plaintiff in error says is compensation under the act. With that we agree. Such payment is clearly within the meaning of the word, compensation. See Webster, Century Dictionary, Words & Phrases, and the use of the word elsewhere in the Act; e. g., § 57 (1). This conclusion is strengthened by the fact that the Act of 1919, C. L. § 4458, expressly excepts such expenses and certain others from the payments of compensation which will prevent the bar.
The insurer claims that the employer is required by the Act of 19Í5 to pay these bills at all events, whether the employee is entitled to compensation or not. We do not agree with this theory. By the Act of 1915 the same conditions are required to charge the employer with the duty of paying such expenses as with the duty of paying any other compensation.
Reversed with directions to affirm the award of the commission.
Mr. Chief Justice Teller and Mr. Justice Whitford concur.